Citation Nr: 0507661	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  04-00 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION


The veteran had active service from December 1965 to December 
1967.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in September 2003, which denied the claim.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO, and the duty to notify has been satisfied.

2.  The veteran's basal cell carcinoma is not the result of a 
disease or injury which occurred during active service.

3.  The veteran's basal cell carcinoma was not shown within 
one year following discharge from service.


CONCLUSION OF LAW

The criteria for establishment of service connection for 
basal cell carcinoma, including as due to exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in August 2003, which was 
before the September 2003 rating decision that is the subject 
of this appeal.  This letter addressed the requirements to 
establish service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any additional evidence that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the December 2003 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records 
(SMRs), private medical records, and records of treatment 
with the VA.  When filling out his substantive appeal (VA 
Form 9), the veteran waived his right to a hearing before the 
Board.  Thus, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Background.  The veteran contends that his skin cancer is due 
to herbicide exposure in Vietnam, and the record confers he 
had active service in that country from May 1966 to May 1967.  
In correspondence dated in July 2003, the veteran states that 
he remembers the chemical smell of Agent Orange as the planes 
flew overhead.  He also avers that he worked everyday in hot 
conditions in direct sunlight.  

A review of his SMRs reveals no abnormalities, traumas, 
diseases, or injuries which might be attributable to his 
current condition.  The records reveal no complaints or 
findings of sunburn.  

The claims file contains post service medical records dating 
since 1971.  Private medical records from 1971 to 1998 reveal 
no complaints relating to a skin disorder of the face or skin 
cancer.  In December 1998 the records indicate treatment for 
welding burns about his face.  He had erythema around the 
eyes and cheeks.  

In May 2003, the veteran obtained outpatient treatment, 
complaining of an earache.  At that examination, the nurse 
practitioner noted skin lesions on left cheek (black and 
irregular in shape), ears (dark and discolored), and bridge 
of nose (flesh colored, but scaly).  The veteran reported 
spending "many years working in the elements."  The nurse 
practitioner informed the veteran of the potential severity 
of the problem.

The veteran underwent outpatient surgery with a VA medical 
facility shortly thereafter.  A July 2003 biopsy of tissue, 
excised during the surgery, revealed that one of the lesions 
contained basal cell carcinoma.

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303.  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R.
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  The United States Court of Appeals 
for the Federal Circuit has held, however, that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.


Analysis.  The veteran's discharge certificate shows that he 
served on active duty from December 1965 to December 1967, 
and that he served in Vietnam from May 1966 to May 1967.  He 
is, therefore, presumed to have been exposed to herbicides 
during active service.

However, skin cancer is not included in the list of diseases 
to which the presumption of service connection applies for 
veterans who were exposed to Agent Orange.  See 38 C.F.R. § 
3.309(e).  Thus, the veteran is not entitled to service 
connection for skin cancer on a presumptive basis as due to 
herbicide exposure.  Likewise, as the first evidence of the 
veteran's skin cancer was shown in May 2003, 35 years after 
his discharge from service, service connection on a 
presumptive basis as a chronic condition under 38 C.F.R. 
§ 3.309(a) is likewise denied.

Although skin cancer is not included as a presumptive disease 
related to Agent Orange exposure, the veteran may, 
nonetheless, be entitled to service connection for that 
condition if the evidence shows that the skin cancer was, in 
fact, caused by the veteran's exposure to Agent Orange or 
some other incident of service.  Combee, 34 F.3d at 1039.

As noted above, the veteran's service medical records are 
negative for any skin cancer or disorder, or injury due to 
sun exposure.  The medical evidence of record fails to 
indicate that the veteran's skin cancer is the result of 
Agent Orange exposure in service, or is in any way related to 
service.  Thus, there is no competent evidence linking his 
claimed disorder with service.

The Board acknowledges that the veteran's representative has 
requested that a medical opinion be obtained to determine 
whether the veteran's skin cancer is related to Agent Orange 
exposure.  However, the Board finds that an opinion or 
examination is not warranted in this case.  Such an inquiry 
is required where it is "necessary to make a decision on a 
claim, where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."  38 U.S.C.A. § 5103A(d)(2).  Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Here, to request an examination and/or medical opinion on the 
contended causal relationship at this late date would require 
a clinician to review the same record as summarized above: 
service medical records that do not show any skin disorder or 
any disorder related to sun exposure; a DD Form 214 showing 
two years of active duty more than 35 years ago; post-service 
medical records showing no skin disorder until 2003 and 
showing "many years of working in the elements;" and no 
competent medical evidence which even suggests a link between 
the current disability and service.  Under these 
circumstances, any opinion on whether his skin cancer is 
linked to service, would obviously be speculative.  

Moreover, with respect to the veteran's contention that Agent 
Orange exposure resulted in his skin cancer, in accordance 
with section 3 of the Agent Orange Act of 1991, Pub. L. 102-
4, 105 Stat. 11, the Secretary has entered into an agreement 
with the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in the Republic of Vietnam during the Vietnam Era 
and each disease suspected to be associated with such 
exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that disease.  
If the Secretary determines that a presumption of service 
connection is not warranted, he publishes a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of the NAS reports and all 
other sound medical and scientific information and analysis 
available to the Secretary.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 
(May 20, 2003).  

Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of skin cancer.  
Because the determination made by the Secretary is based on 
an analysis by the NAS of the scientific literature 
pertaining to herbicide exposure and the development of 
disease, which is published in the Federal Register, that 
finding is highly probative.

Thus, as sound medical and scientific evidence has not 
established a relationship between Agent Orange exposure and 
skin cancer, any medical opinion obtained would also be 
purely the result of speculation.

The veteran's lay statement is the only evidence of record 
which attributes causation between herbicide exposure and 
skin cancer.  However, a layperson is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and such opinions are entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In summary, there is no evidence of the claimed condition in 
service, or within one year following discharge from service, 
and no competent evidence even suggesting that the veteran's 
skin cancer is somehow related to active service.  Moreover, 
the Secretary, after consideration of the NAS report, has 
determined that there is no relationship between skin cancer 
and herbicide exposure.  Accordingly, the claim for service 
connection is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for basal cell carcinoma is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


